Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Julio M. Soto, M.D., DATE: April 18, 1996
Petitioner,

Docket No. C-96-104
Decision No. CR418

-v-

The Inspector General.

DECISION

I dismiss Petitioner's request for a hearing. Petitioner
has no right to a hearing because his request for a
hearing is untimely. Petitioner has not shown good cause
for not having made his request timely.

I. Ba round

On May 17, 1991, the Inspector General (I.G.) sent a
notice to Petitioner advising Petitioner that he was
being excluded from participating in Medicare and other
federally funded health care programs, including
Medicaid. I.G. Ex. 2.! Petitioner did not request a
hearing to challenge the exclusion until January 26,
1996. In his request for a hearing, Petitioner averred
that he did not receive a copy of the I.G.'s notice of
exclusion until January 16, 1996.

1 The I.G. submitted five exhibits (I.G. Exs. 1 -
5) to support her motion to dismiss Petitioner’s request
for a hearing. Petitioner submitted an affidavit from
Petitioner and an affidavit from Petitioner’s wife, Alice
Soto, in opposition to the motion. Petitioner did not
designate these affidavits as exhibits. I am designating
the affidavit of Petitioner as P. Ex. 1,and the affidavit
of Petitioner’s wife as P. Ex. 2. I am receiving into
evidence I.G. Exs. 1 - 5 and P. Exs. 1, 2 on the issues
of whether the I.G. provided Petitioner with notice of
his exclusion, and whether Petitioner established good
cause for not requesting a hearing timely.
2

The I.G. moved to dismiss Petitioner's hearing request on
the grounds that Petitioner did not request a hearing
timely and that Petitioner has not demonstrated good
cause for failing to make his request timely. Petitioner
opposed the motion.

II. Issues, findings of fact and conclusions of law

There are two issues in this case. First, is Petitioner
entitled to a hearing? Second, if Petitioner is not
entitled to a hearing because he did not make a timely
request for a hearing, has he established good cause for
not making a timely request? In concluding that
Petitioner has not established any basis to be given a
hearing, I make the following findings of fact and
conclusions of law (Findings). I discuss my findings in
detail, below.

1. Petitioner would be entitled to a hearing if he
had made a request for a hearing within 60 days of
his receipt of the I.G.'s notice of exclusion.

2. An excluded individual is presumed to have
received a notice of exclusion that is delivered to
the excluded individual's address.

3. Petitioner received the I.G.'s notice of
exclusion on May 25, 1991.

4. Petitioner did not make a request for a hearing
within 60 days of his receipt of the I.G.'s notice
of exclusion and, therefore, is not entitled to a
hearing in this case.

5. Petitioner has not shown good cause for failing
to make a timely request for a hearing in this case.

III. Discussion

A. The circumstances under which Petitioner would
be entitled to a hearing (Finding 1)

The I.G. excluded Petitioner pursuant to section
1128(b) (4) of the Social Security Act (Act). An
individual who is excluded under any of the subsections
of section 1128 of the Act has a right to an
administrative hearing to challenge the I.G.'s authority
to impose the exclusion and the length of the exclusion.
Act, section 1128(f); see Act, section 205(b).
3

However, the right to a hearing is conditioned on the
excluded individual making a timely request for a hearing
after receiving notice of the I.G.'s exclusion
determination. An excluded individual or entity who
fails to request a hearing timely loses the right to a
hearing. Under the regulations which were in effect in
1991, when Petitioner was excluded, an administrative law
judge may dismiss a request for hearing that is not made
by an individual within 60 days from receipt by the
individual of the I.G.'s notice letter. 42 C.F.R. §§
498.40(a), 498.70(c) .*

B. The presumption that an excluded individual has
received a notice of exclusion that is
delivered to that individual's address (Finding
2)

The Act imposes on the I.G. the duty to provide an
excluded individual with “reasonable notice” of that
person's exclusion. Act, section 1128(f). The duty to
provide an individual with reasonable notice of an
exclusion is not a duty to serve that individual
personally with the notice of exclusion. It is a duty to
take reasonable steps to assure that the notice is
delivered to the excluded individual. That duty is
discharged by sending the notice in the United States
mail to the excluded individual's mailing address. Sunil

R. Lahiri, M.D., DAB CR296, at 16 (1993); Charles K.
Angelo, Jr., M.D., DAB CR290, at 13 (1993); see Louis W.

DeInnocentes, Jr., M.D., DAB CR247, at 36 - 40 (1992).

In opting to require the I.G. to provide an excluded
individual with reasonable notice of his or her
exclusion, Congress made a policy decision that it would
be inappropriate to impose on the I.G. the more demanding
burden of obtaining personal service on the excluded
individual. The overriding purpose of the exclusion law
is to protect federally funded health care programs and
their beneficiaries and recipients from untrustworthy
individuals. It might frustrate the purpose of the law
to impose a personal service requirement on the I.G.,
because in some cases, clever or lucky individuals could
avoid an exclusion by evading personal service, or by
being unavailable to be served. Lahirj at 17;
DeInnocentes at 38 - 39.

2? Regulations which became effective in 1992, and
which apply to exclusions imposed after the regulations
became effective, also give an excluded individual 60
days from receipt of the I.G.'s notice to request a
hearing. 42 C.F.R. § 1005.2(c).
4

Delivery of a notice of exclusion to an excluded
individual's address is all but conclusive evidence that
the individual received the notice. Lahiri at 14 - 15.
Conceivably, there might be a circumstance where an
excluded individual proves that he or she did not receive
a notice, despite it having been delivered to his or her
address. For example, an excluded individual might prove
that the person who physically received the notice
destroyed it without advising the excluded person that
the notice was received. But the burden lies on the
excluded individual to prove the existence of an
extraordinary event to rebut the heavy presumption of
receipt that follows from the fact of delivery of a
notice to the excluded individual's address. Id.

A simple denial by an excluded individual that he or she
received a notice, in the face of proof that the notice
was delivered to that individual's address, will not
suffice to overcome the presumption of receipt that flows
from proof of delivery of a notice. If the presumption
could be overcome merely by the excluded individual
denying receipt of the notice, then the presumption of
receipt would be meaningless. In most circumstances
where an excluded individual denies receipt of an
exclusion notice despite proof of delivery of the notice
to that individual's address, the I.G. would be unable to
adduce evidence that would rebut the denial of receipt.

c. Petitioner's receipt of the I.G.'s exclusion
notice and his failure to request a hearing
timely (Findings 3, 4)

I find that Petitioner received the I.G.'s exclusion
notice on May 25, 1991. JI base my conclusion on: (1) the
presumption of receipt that results from the I.G. having
proved that the notice was delivered to Petitioner's
address on May 25, 1991 and (2) Petitioner's failure to
overcome the presumption of receipt. Petitioner had 60
days from May 25, 1991 to request a hearing in this case.
He failed to exercise his right to request a hearing
within the 60-day period.

The I.G. sent the notice of exclusion to Petitioner on
May 17, 1991. The I.G. sent the notice to Petitioner's
address. The address on the notice, 124 Scarsdale Road,
Crestwood, New York 10707, is an address to which notices
were sent to Petitioner by the I.G., the New York State
Department of Social Services, and the Commissioner of
Education of the State of New York. I.G. Exs. 1, 2, 4,
5. Petitioner has not denied that the 124 Scarsdale Road
address was an address at which he received mail in 1991.
Indeed, the I.G. had previously sent Petitioner a notice
5

of the I.G.'s intent to impose an exclusion at the 124
Scarsdale Road mailing address, and Petitioner does not
deny having received this previous notice. I.G. Ex. 1.

The I.G. sent the notice of the exclusion to Petitioner's
address by certified mail, return receipt requested.

I.G. Ex. 3. An individual at Petitioner's address signed
for the notice on May 25, 1991, thus proving delivery of

the notice to Petitioner's address on that date. Id.

Petitioner avers that neither he, his wife, nor their
children signed the return receipt for the notice. P.
Exs. 1, 2. Both Petitioner and Petitioner's wife deny
seeing the notice until years after the date of the
notice. Id. Petitioner argues that his January 26, 1996
hearing request is timely, based on his contention that
he did not see the I.G.'s notice of exclusion until years
after it was delivered to his address.

For purposes of this decision, I accept as true the
assertions by Petitioner and his wife that neither of
them nor any of their children signed the return receipt
for the notice. But the fact that someone other than
Petitioner, his wife, or their children may have signed
the return receipt does not vitiate the proof, in the
form of the return receipt, that the notice was delivered
to Petitioner's address on May 25, 1991.

The proof of delivery establishes a presumption that
Petitioner received the notice on May 25, 1991. The
denial by Petitioner and his wife, without elaboration or
explanation, that neither of them saw the notice until
years after its delivery is insufficient to overcome this
presumption. Petitioner has not offered any evidence of
extraordinary circumstances which precluded him from
seeing the notice after delivery of the notice to
Petitioner's address.

Moreover, Petitioner's denial that he received the notice
is not credible. He has offered inconsistent statements
as to when he first saw the I.G.'s exclusion notice.
Petitioner has not attempted to explain the discrepancies
in the various recitations which he has offered, or which
have been offered on his behalf, of the date when
Petitioner first saw the I.G.'s May 17, 1991 exclusion
notice. In his request for a hearing, Petitioner avers
that he first saw the May 17, 1991 exclusion notice on
January 16, 1996. He asserts that he received a copy of
the notice only after making numerous calls to various
Medicare offices. However, in his affidavit, Petitioner
does not recite when he first saw the I.G.'s exclusion
notice, except to say that he “never saw the letter in
6

question until years . . . [after it was mailed to him].”
P. Ex. 1. In her affidavit, Petitioner's wife says that
Petitioner first showed her a copy of the I.G.'s
exclusion notice in 1995. P. EX. 2.

D. The absence of good cause for Petitioner's
failure to request a hearing timely (Finding 5)

Under regulations which applied when Petitioner received
the I.G.'s notice of exclusion, an administrative law
judge can extend a deadline for filing a hearing request
where the excluded individual establishes good cause for
not making the request timely. 42 C.F.R. § 498.40(c).?

The term “good cause” is not defined in the regulations.
It has been held to mean circumstances beyond an excluded
individual's ability to control which prevent that

individual from requesting a hearing timely. Hospicio
San Martin, DAB 1554, at 5 (1996).*

Petitioner has not established the presence of good cause
for his failure to timely request a hearing in this case.
He has not made any showing that he was prevented from
requesting a hearing timely by circumstances that were
beyond his ability to control. He has not offered a
meaningful explanation for his assertion that he did not
see the I.G.'s exclusion notice when it was delivered to
his address.

Furthermore, Petitioner's assertion that he did not
request a hearing until January 1996, because he was not
aware until then that he had been excluded from
participating in Medicare is not credible. Even if
Petitioner misplaced or did not read the exclusion notice

3 Arguably, under the regulations which replaced
the Part 498 regulations for cases involving the I.G.,
and which became effective in 1992, an administrative law
judge would not have the authority to extend a deadline
for making a hearing request. The current regulations
provide that an administrative law judge “will” dismiss a
request for a hearing where the request is not made
timely. 42 C.F.R. § 1005.2(e) (1).

+ Although the Hospicio San Martin case involves
the Health Care Financing Administration (HCFA), and not
the I.G., it is applicable here because the Part 498
regulations continue to govern cases involving HCFA.
Hospicio San Martin and this case therefore involve
application of the same regulation, 42 C.F.R. §
498.40(c), in analogous circumstances.
which he received on May 25, 1991, he received additional
notice of the Medicare exclusion, within a few months
from May 25, 1991.

After the I.G. sent the exclusion notice to Petitioner,
the New York Department of Social Services advised
Petitioner that he was being excluded from participating
in the New York Medicaid program. I.G. Ex. 4. The exact
date of that notice is unclear, inasmuch as the copy
offered by the I.G. as evidence in this case is undated.
However, the copy bears the date stamp of the HHS Office
of Investigations, New York Field Office, and the date
stamped on the copy is September 27, 1991. Id. at l.
From this, I conclude that Petitioner was sent the New
York Department of Social Services notice on or before
September 27, 1991.

The New York Department of Social Services notice advised
Petitioner that:

+ + you have been excluded from participation
in the Medicare program by the Office of
Inspector General, Department of Health & Human
Services.

I.G. Ex. 4 at 1. It advised Petitioner further that:

{t]his determination was made based upon the
written notice previously issued to you by the
Department of Health & Human Services on
05/17/91.

Id. Petitioner has not denied receiving this additional
notice.

IV. Conclusion

I conclude that Petitioner did not request a hearing
timely, and therefore, is not entitled to a hearing. I
conclude also that Petitioner has not established good
cause for his failure to request a hearing timely.
Therefore, I dismiss Petitioner's request for a hearing.

/s/

Steven T. Kessel
Administrative Law Judge
